DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 11, 12, 13, 15, 17-18, 21-29 are pending in this application. Claims 1,11, 12 are under examination.  Claims 13, 15, 17-18, 21-29 stand withdrawn as being drawn to a non-elected group.
	Applicant’s amendment under AFCP filed 4/29/2021 cannot be fully treated under the pilot procedure.  However, the amendments to the claims and specification have been entered, prosecution is re-opened, and the response will be examined herein.
	The amendments related to the petition for color drawings will be addressed by the respective specialist under separate cover.
	Applicant’s amendments and arguments filed 4/29/2021 have obviated the rejections made under 35 USC 112 and 35 USC 102, however new rejections are being applied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberlin (2013) in view of Chester et al (2011).
Oberlin et al (WO2013/093627 A2; 27 June, 2013) In silico affinity maturation. (previously provided).
Chester et al. (US2011/0053254 A1; 3 March, 2011) Materials and methods relating to modifying the binding of antibodies. 
	The claims are drawn to in silico methods of selecting an antibody sequence for an antibody which does not bind the desired antigen, and through a variety of conformational analyses, amino acid frequency calculations, or changes in free energy, identify amino acids to be mutated in the sequence data, followed by antibody library production, such that binding to the desired antigen may occur.  The claims do not require a step of making sure the identified initial template sequence does not bind the epitope of interest.  The claims do not require a step of testing binding of the mutated sequences to the desired epitope.  Applicant has provided many arguments to the effect that Oberlin is directed to “improving” binding, as opposed to “creating” binding, however, what is taking 0.0% binding specificity and changing it to 15% binding specificity anything other than improving?  These arguments remain unpersuasive. 
In silico 3D visualization of the MFE framework/ parent was performed as in (0086) using the Insight II program.  Insertion of the antigen binding sequences, or replacement of parent target binding regions with amino acids predicted to bind to the desired target can be determined through in silico analysis such as alanine scanning, and 3D structural prediction analysis (0036). c, d) Chester modifies the sequence data of the MFE-23 or shMFE to create binding to ανβ36 integrin, specifically using the sequences of the known VP1 peptide region of a protein known to bind ανβ36 integrin (0044-0045, 0054-0058) using in silico and/or in vitro processes.  e) The modified MFE/VP1 antibody sequence data libraries were used to produce antibodies, which were proven to bind the desired antigen ανβ36 (examples, 0083-0132, Figure 3 et al.).  
in silico steps of claims 1, 11 or 12, beyond 3d Visualization and the discussion of the process and the Examples, (0030-0058, 0083-0132).
	Within the same field of endeavor, Oberlin provides a computer implemented method which comprises a) selecting an antibody sequence to be mutated, where it is known to have a certain binding.  b) Oberlin then, through conformational analysis, AA frequency, a change in free energy and/ or a Boltzmann predictor value selects antibody sequence residues which are to be substituted.  c), d) These residues are then substituted in silico, and finally e) the mutated antibodies are produced to generate a library.  This is summarized at page 2-3 of Oberlin. These are the same steps as being claimed.  Any initial antibody sequence can be selected from the PDB, including those known to bind different epitopes than that desired- no actual binding steps to the desired epitope are present in the claims.  The final library merely comprises mutated antibody sequences and/or a phage display library of mutated sequences.  
Oberlin utilizes conformational sampling of the interface residues using the DEE/A algorithm followed by the estimation of the change in free energy of binding due to a point mutation by applying MM/PBSA calculations.   These appear to meet and/or encompass the limitations of step (a) of claim 1, and the selection of the point mutations in step (b).  Oberlin identifies a subset of positions likely to contribute to antibody: antigen binding as required in step (c). Effects of the substitutions are simulated in silico to identify changes in free energy in optimization protocols (p21- section C-D, through at least page 33), meeting step d).  Once the subset is identified, mutations/ substitutions are performed at that location, and a library is generated through phage display, meeting step (e) of claim 1 (Section D p33-34 and Sections F, G, and H for iterative changes p35-38).  See also Example 1 and 2, and Figure 3.
any suitable framework sequence with any suitable native, mutated or grafted CDRs are selectable.  (p17-20). Oberlin speaks at length to the generic nature of the original FR (framework) with no requirement it has any initial binding to the target.  Oberlin speaks to replacing or mutating entire initial CDR regions with completely different CDR regions of different binding specificity.  Improving affinity is merely one embodiment possible in Oberlin- there is no requirement that the parent antibody have or lack any known binding to the epitope of interest.  With respect to preferred, allowed and/or neutral substitutions as required for claim 11, Oberlin utilizes all types of substitutions, and particularly alanine scanning which is generally neutral.  With respect to the positions substituted as specified in claim 12, Oberlin analyzed residues based on structural analysis and or high levels of mutation in at least one CDR region.  All steps except for the synthesis of the antibodies are computer-implemented.  
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to methods of Chester and Oberlin et al, adding additional steps of analysis of predicted 3D structures, changes in free energy, and other in silico steps for suggesting both the parent or framework sequence and the amino acid positions of the parent/ FR which should be changed as in Oberlin to the methods of Chester is no more in silico modeling techniques of antibody sequence information, particularly in target binding regions, had been achieved, and one of skill would have readily looked to publications such as Oberlin to increase the likelihood of achieving the desired modified antibody sequences and modified antibody libraries with the requisite binding specificities.  Thus, it would have been obvious to one of ordinary skill in the art to perform the in silico steps of Oberlin in the initial in silico steps of Chester because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  Such a combination would have prima facie obvious to one of ordinary skill at the time the invention was made, absent evidence to the contrary.
Conclusion
	No claim is allowed.
	This rejection is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631